Citation Nr: 0516853	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  98-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from February 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

The case returns to the Board following a remand to the RO in 
July 2004.  

The Board notes that the veteran had a Travel Board hearing 
with a Veterans Law Judge in October 1999.  However, that 
hearing was unrelated to the issues currently under 
consideration.  Therefore, the Veterans Law Judge Presiding 
at that hearing is not required to take part in the decision 
on these matters.  See 38 C.F.R. § 20.707 (2004).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence that the veteran is 
currently diagnosed as having a sleep disorder.

3.  There is no evidence of hypertension in service or for 
many years thereafter, no competent evidence of a nexus 
between hypertension and the veteran's period of service or 
his service-connected PTSD, and no competent evidence that 
the service-connected PTSD has aggravated the hypertension.    




CONCLUSIONS OF LAW

1.  Service connection for a sleep disorder, to include as 
secondary to service-connected PTSD, is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2004).  

2.  Service connection for hypertension, to include as 
secondary to service-connected PTSD, is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letters dated in April 2002, November 2003, 
December 2003, and September 2004, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what evidence or 
information the veteran was responsible to provide.  In 
addition, the January 2003 statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Therefore, the Board 
is satisfied that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes VCAA notice must be provided before the 
initial unfavorable determination by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, the RO 
provided its initial notice to the veteran in April 2002, 
prior to the September 2002 rating decision on appeal, such 
that there is no conflict with Pelegrini.  Although the 
November 2003, December 2003, and September 2004 letter 
provided supplemental information, there has been no 
allegation or showing of prejudicial error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) (the 
appellant bears the initial burden of demonstrating error in 
VA's adjudication of a claim and how that error is 
prejudicial).  

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  The September 
2004 VCAA letter to the veteran contains this specific 
request.   

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private treatment records as identified and authorized by the 
veteran, and relevant medical and psychiatric examinations.  
There is no indication or allegation that additional relevant 
evidence remains outstanding.  In January 2005, the veteran 
related that he had no additional evidence to submit.  The 
Board therefore finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the July 2004 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including hypertension).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board finds that service connection for a sleep disorder, 
to include as secondary to service-connected PTSD, is not in 
order.  Specifically, review of the record fails to reveal 
any diagnosis of a sleep disorder.  Service connection 
requires competent evidence of current diagnosis of the 
claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although VA and 
private treatment records have noted that the veteran has 
problems sleeping associated with his service-connected PTSD, 
the examiner from the December 2004 VA psychiatric 
examination found no diagnosis of an independent sleep 
disorder.  The veteran, as a lay person, is not competent to 
offer an opinion as to a diagnosis of a medical or 
psychiatric disorder.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  In the absence of a current 
diagnosis, the preponderance of the evidence is against 
service connection for a sleep disorder, to include as 
secondary to service-connected PTSD.  38 U.S.C.A. § 5107(b).  
To the extent the sleep problems are associated with PTSD, 
the veteran is compensated for those problems by way of the 
disability evaluation for PTSD.   
   
Similarly, the Board finds that service connection for 
hypertension, to include as secondary to service-connected 
PTSD, must be denied.  Although the veteran is currently 
diagnosed as having hypertension, there is no evidence of 
hypertension in service or for many years thereafter.  In 
fact, the medical evidence shows that the veteran was 
diagnosed with hypertension in 1995, 25 years after his 
separation from service.  Therefore, service connection may 
not be established on a presumptive basis.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Nor may service 
connection be established based on chronicity in service or 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Finally, there is 
no competent evidence of a nexus between the veteran's 
hypertension and his period of service or his service-
connected PTSD.  Specifically, the December 2004 VA opined 
that the veteran's hypertension was not causally related to 
service or to the service-connected PTSD.  He also found no 
evidence that the service-connected PTSD aggravated the 
hypertension.  There is no contrary, competent medical 
opinion of record.  Again, the veteran's personal, lay 
opinion as to any relationship between his hypertension and 
his period of service or his PTSD is not competent evidence 
required to establish service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hypertension, to 
include as secondary to service-connected PTSD.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for a sleep disorder, to include as 
secondary to service-connected PTSD, is denied.  

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


